Citation Nr: 0831083	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to a compensable evaluation for bilateral 
onychomycosis of the feet, from the initial grant of service 
connection.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the RO 
which granted service connection for bilateral onychomycosis 
of the feet and assigned a noncompensable evaluation; 
effective from June 30, 2005, the date of original claim.  
38 C.F.R. § 3.400(b)(2) (2007).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's onychomycosis of the feet are manifested by 
thickened and yellowing toenails, and does not involve: at 
least 5 percent of the entire body, or 5 percent of exposed 
areas; involve deep scars (other than the head, face, and 
neck) covering an area or areas exceeding 6 square inches (39 
sq. cm.); involve superficial scars (other than the head, 
face, and neck) covering an area or areas of 144 square 
inches (929 sq. cm.); require treatment such as therapeutic 
doses of corticosteroids or other immunosuppressive drugs; 
result in superficial scarring that is unstable or painful on 
examination or objective demonstration; or result in any 
limitation of any body part affected.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral onychomycosis of the feet are not met. 38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5121 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.118, 
Diagnostic Codes 7813-7806 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
July 2005, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II, supra.  

Concerning the increased rating claim, the RO awarded service 
connection for onychomycosis of the feet in an August 2006 
rating decision and assigned an initial noncompensable 
evaluation effective from June 30, 2005 (date of claim).  
Therefore, the VCAA letter served its purposes in that it 
provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original 
service connection claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
his September 2006 notice of disagreement (NOD), the veteran 
took issue with the noncompensable evaluation assigned and is 
presumed to be seeking the maximum benefits available under 
the law.  Dingess; see also AB v. Brown, 6 Vet. App. 35 
(1993).  In accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a SOC in April 2007 which 
contained, in pertinent part, the criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
veteran was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the veteran.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA for his bilateral foot disorder during the pendency of 
this appeal and was afforded an opportunity for a personal 
hearing, but declined.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Increased Rating

The issue of a compensable evaluation for bilateral 
onychomycosis of the feet arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings 
appropriate also in cases where the appeal was not as to the 
initial rating assigned after service connection is 
established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  



Onychomycosis

By rating action in August 2006, service connection was 
established and a noncompensable evaluation was assigned for 
onychomycosis of the feet, based on an August 2006 VA 
examination opinion to the effect that it was at least as 
likely as not that the veteran's current bilateral foot 
problems, manifested by abnormal thickening and yellowing of 
the toenails of both large toes and right second toe, were 
related to chronic fungal infections he had in service.  The 
VA examination report showed no other abnormalities of the 
feet or toenails.  

Additional private medical records received subsequent to the 
VA examination showed treatment for various maladies from 
2005 to 2007, but did not show any complaints, treatment, 
abnormalities, or diagnosis referable to any foot problems or 
onychomycosis of the feet.  

The veteran's onychomycosis of the feet is currently assigned 
a noncompensable evaluation as dermatophytosis pursuant to 
Diagnostic Codes (DC) 7813-7806.  See 38 C.F.R. § 4.27 (2007) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99").   
Pursuant to the regulations, dermatophytosis, under 
Diagnostic Code 7813, should be rated as disfigurement of the 
head, face or neck (DC 7800), scars (DCs 7801-7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

DC 7806, provides for a 60 percent evaluation when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A 30 percent is assigned when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 10 percent evaluation is assigned when at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A noncompensable evaluation is 
assigned when less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  DC 
7806 also provides that a disability may also be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DCs 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  DC 7806 (2007).  

Applying the above rating criteria to the facts of this case, 
the veteran is not entitled to a compensable evaluation.  The 
medical evidence does not show at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas are affected.  As 
noted above, the only area affected by the fungus infection 
was under both right great toenails and the right second 
toenail.  Additionally, the medical evidence does not show 
that the veteran required any systemic therapy, such as 
corticosteroids or other immunosuppressive drugs at anytime 
during the pendency of this appeal.  Thus, a compensable 
evaluation is not warranted under DC 7806.  

Other potentially applicable rating codes include DCs 7800, 
7801, 7802, 7803, 7804, and 7805.  However, under the current 
rating schedule, there are no other diagnostic codes 
applicable to the veteran's disability.  Taking the remaining 
in numerical order under the current version of the codes, DC 
7800 is not applicable because the veteran's disability does 
not involve disfigurement of the head, face, or neck.  DC 
7801 and DC 7802 are also not applicable because the 
veteran's bilateral foot disability does not meet the 
measurement requirements for their application, according to 
the medical evidence of record.  Here, the veteran's fungus 
infection objectively is shown only to affect both great toes 
and the right second toe.  DC 7803 is not applicable because 
there is no evidence that the disability at issue is like an 
unstable scar.  DC 7804 is not applicable as the veteran's 
foot symptomatology is not shown to be analogous to a 
superficial, painful scar on objective examination, and 
subjectively, the veteran complained on August 2006 VA 
examination only that he had itching of the groin, back and 
legs.  In this case, there was no objective evidence of pain 
or tenderness of any of the affected toes when examined by VA 
in August 2006.  

DC 7805 allows for ratings to be assigned based on limitation 
of function of the part affected.  In this case, the veteran 
does not claim, nor does the objective evidence show any 
limitation of motion associated with onychomycosis of the 
feet.  Thus, a compensable evaluation is not warranted under 
DC 7805.  

In the absence of greater severity of the veteran's 
onychomycosis of the feet, the noncompensable evaluation 
assigned is entirely appropriate and fully comports with the 
applicable schedular criteria for the entire period of the 
veteran's claim.  Accordingly, the Board finds no basis for 
the assignment of a compensable evaluation under any of the 
applicable provisions of the rating schedule.  


ORDER

An initial compensable evaluation for bilateral onychomycosis 
of the feet is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


